Case
 Case2:19-cr-00877-CCC
      2:19-cr-00877-CCC Document
                         Document202-1 Filed08/13/21
                                  203 Filed  08/12/21 Page
                                                       Page11ofof22PageID:
                                                                    PageID:3757
                                                                            3755




                           UNITED STATES DISTRICT COURT
                              DISTRICT OF NEW JERSEY

____________________________________
                                    :
MATTHEW BRENT GOETTSCHE             :               Crim. No. 19-877 (CCC)
RUSS ALBERT MEDLIN                  :
JOBADIAH SINCLAIR WEEKS             :
JOSEPH FRANK ABEL                   :               ORDER ON MOTION TO WITHDRAW
SILVIU CATALIN BALACI               :               AS COUNSEL OF RECORD AND TO
____________________________________:               CONTINUE BOND REVOCATION
                                                    HEARING FOR DEFENDANT
                                                    JOBADIAH SINCLAIR WEEKS



        This matter has come before the Court on motion of Defendant Jobadiah Sinclair Weeks’

counsel of record to withdraw from representation in the above-referenced case. On August 12,

2021, Defendant Weeks discharged counsel of record from representation in this matter.

Pursuant to applicable rules of professional conduct from the states of admission for Mr. Weeks’

counsel of record, a lawyer is required to withdraw from representation upon discharge by a

client. Having been discharged from representation, and pursuant to Local Rule 120.1, counsel

of record are seeking leave of court to withdraw from the above-referenced case. Counsel of

record also seek a continuance of the bond revocation hearing scheduled for August 16, 2021, at

11:00 a.m. (Dkt. 201). The Government does not oppose a limited continuance of ten (10) days

for Mr. Weeks to retain new counsel to represent him at the bond revocation hearing and in this

case.




126947827.1
Case
 Case2:19-cr-00877-CCC
      2:19-cr-00877-CCC Document
                         Document202-1 Filed08/13/21
                                  203 Filed  08/12/21 Page
                                                       Page22ofof22PageID:
                                                                    PageID:3758
                                                                            3756



                      WK day of August, 2021,
       IT IS on this _______

       ORDERED that the Motion for Leave to Withdraw as Counsel of Record for Defendant

Jobadiah Sinclair Weeks and Motion to Continue Bond Revocation Hearing Scheduled for

August 16, 2021, is hereby GRANTED.

7KH%DLO5HYRFDWLRQ+HDULQJRQLVDGMRXUQHGWRDWDPYLD=RRP

                                                    V0LFKDHO$+DPPHU
                                                   ______________________________
                                                   Michael A. Hammer
                                                   United States Magistrate Judge




                                             2
126947827.1
